Citation Nr: 1012848	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to October 
1945.  He died in March 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

The appellant appeared before the undersigned Veterans Law 
Judge in March 2006 and delivered sworn testimony via video 
conference hearing at the RO.  A transcript of that hearing 
is in the record.  

When this case was previously before the Board in March 
2007, it was remanded for additional development.  The case 
is now before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2004; a certificate of death 
provides that the immediate cause of death was sepsis, due 
to or as a consequence of bowel perforation, due to or as a 
consequence of sigmoid volvulus.  Alzheimer's dementia was 
listed as an other significant condition contributing to the 
Veteran's death.

2.  At the time of the Veteran's death, service connection 
had been established for multiple small scars of the right 
arm, neck, cheek, chest and hands as a result of shell 
fragment wounds (10 percent disabling), bilateral hearing 
loss (80 percent disabling), tinnitus (10 percent 
disabling), chronic subacromial bursitis and tendonitis of 
the right shoulder (30 percent disabling), degenerative 
joint disease of the cervical spine (30 percent disabling), 
chronic subacromial bursitis and tendonitis of the left 
shoulder (30 percent disabling), left elbow tendonitis 
(noncompensable), chronic musculoligamentous strain and 
overuse repetitive syndrome of the right and left wrists 
(each noncompensable), and right elbow tendonitis 
(noncompenable).  The combined rating was 100 percent, 
effective from June 18, 2001.

3.  The competent medical evidence does not show that a 
service-connected disability caused or substantially or 
materially contributed to the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Notice

Here, the VCAA duty to notify was satisfied by letters sent 
to the appellant in August 2004 and October 2009.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit 
sought were provided in an April 2007 letter.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This was followed by 
readjudication in a December 2009 supplemental statement of 
the case (SSOC).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify was satisfied with 
respect to Hupp in the October 22, 2009, letter.  This was 
followed by readjudication in the December 2009 SSOC.  

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant 
with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining 
a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  

The Board acknowledges that VA has not obtained a medical 
opinion in this case.  

In this regard, VA has a duty to provide a VA examination 
expressing an opinion when the record lacks sufficient 
evidence to decide the veteran's claim, but contains 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Nevertheless, the Board finds that this case does not 
require a medical opinion.  As discussed below, there is no 
medical evidence indicating that that a service-connected 
disability caused or substantially or materially contributed 
to the Veteran's death.

The Board recognizes that McLendon held that this element 
establishes a low threshold, and that a VA examination can 
be required based on medical evidence which suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits.  However, even considering the low 
threshold established here, none of the medical evidence of 
record in this case contains any indication that a service-
connected disability caused or substantially or materially 
contributed to the Veteran's death.  Therefore, a remand in 
order to obtain an opinion regarding this issue is not 
required under McLendon.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose when it would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in active service or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to 
cause death, or aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  
A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

The Veteran died in March 2004.  The certificate of death 
provides that the immediate cause of death was sepsis, due 
to or as a consequence of bowel perforation, due to or as a 
consequence of sigmoid volvulus.  Alzheimer's dementia was 
listed as an other significant condition contributing to the 
Veteran's death.

At the time of the Veteran's death, service connection was 
in effect for multiple small scars of the right arm, neck, 
cheek, chest and hands as a result of shell fragment wounds 
(10 percent disabling), bilateral hearing loss (80 percent 
disabling), tinnitus (10 percent disabling), chronic 
subacromial bursitis and tendonitis of the right shoulder 
(30 percent disabling), degenerative joint disease of the 
cervical spine (30 percent disabling), chronic subacromial 
bursitis and tendonitis of the left shoulder (30 percent 
disabling), left elbow tendonitis (noncompensable), chronic 
musculoligamentous strain and overuse repetitive syndrome of 
the right and left wrists (each noncompensable), and right 
elbow tendonitis (noncompensable).  The combined rating was 
100 percent, effective June 18, 2001.

The appellant and the Veteran's son contend that the shell 
fragments remaining in the Veteran's body from his service-
connected shell fragment wounds caused or contributed to his 
death.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  

The Board observes that the Veteran's service medical 
records are negative for any complaints, symptoms, findings 
or diagnoses related to his non-service-connected sepsis, 
bowel perforation, sigmoid volvulus or Alzheimer's dementia.  

The competent post-service medical evidence includes the 
Veteran's terminal private hospital records and the final 
treatment records from his VA Contract nursing home.  This 
evidence simply includes no opinion or other medical 
evidence linking the Veteran's sepsis, bowel perforation, 
sigmoid volvulus or Alzheimer's dementia to his service.  
They were not shown for many years after his separation from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).    

Similarly, there is simply no competent medical evidence 
linking the Veteran's sepsis, bowel perforation, sigmoid 
volvulus or Alzheimer's dementia to any service-connected 
disability, including shell fragment wounds.  

The Board further notes that there is no competent medical 
evidence linking any of the Veteran's service-connected 
disabilities, including shell fragment wounds, to his death.  

The Board recognizes the contentions by the appellant and 
the Veteran's son that shell fragments from the Veteran's 
service-connected shell fragment wounds caused or 
contributed to his death.  As a layperson, the appellant and 
the Veteran's son are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, their 
assertions cannot constitute competent medical evidence that 
a service-connected condition was related to the Veteran's 
death.

In sum, the competent medical evidence fails to demonstrate 
that the Veteran's death was related to service or a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


